DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on at least claims 4 and 12 considered unpatentable for the reasons indicated below: 
 	The claims are rejected under 35 USC § 112, the rejections follow below.
 	The previous notice of allowance has held withdrawn in view of the following 112(b) rejections. Rejections were discovered due to increased Examiner Knowledge. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1-3, 5-11, and 13-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner's statement of reasons for allowance: The prior art does not suggest nor fairly disclose a first set of UV-A and a second set of UV-C lamps having a humidifier component adjacent to the second chamber configured to create water vapor from the portion of the volume of water within the second chamber and also a control unit configured to monitor a set of current conditions for the first chamber and the second chamber and adjust operation of the first set of ultraviolet radiation sources and the second set of ultraviolet radiation sources based on the set of current conditions.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013/147623 A1 reference discloses a humidifier 102 or the liquid conduit 116 passes through the housing 103 of the humidifier 102, the liquid can be exposed to ultraviolet light to reduce the likelihood of contamination by bacteria and/or fungi, for example but without limitation. In some .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774